EXHIBIT Vasogen Inc. NOTICE OF 2009 ANNUAL AND SPECIAL MEETING OF SHAREHOLDERS AND MANAGEMENT PROXY CIRCULAR NOTICE OF ANNUAL AND SPECIAL MEETING OF SHAREHOLDERS NOTICE IS HEREBY GIVEN THAT the annual and special meeting (the “Meeting”) of shareholders of Vasogen Inc. (the “Company”) will be held at the offices of McCarthy Tétrault, LLP, Toronto Dominion Bank Tower, Suite 5300, on the fifty-third floor, Toronto Dominion Centre, 66 Wellington Street West, Toronto, Ontario M5K 1E6, on Wednesday, May 27, 2009, at 4:30 p.m. (Toronto time) for the following purposes: 1. to receive the audited financial statements of the Company for the financial year ended November 30, 2008, and the auditor’s report thereon; 2. to elect five (5) directors; 3. to reappoint the auditor and to authorize the directors to fix the auditor’s remuneration; 4. to consider and, if deemed advisable, to approve, with or without variation, the resolution, the text of which is set forth in Schedule “A” to the accompanying Management Proxy Circular and incorporated herein by reference, approving the amendment of the Directors’ Deferred Share Unit and Stock Plan of the Company to increase the number of common shares issuable thereunder; and 5. to transact such further and other business as may properly come before the Meeting or any adjournment or adjournments thereof. The specific details of the matters proposed to be put before the Meeting are set forth in the Management Proxy Circular that accompanies and forms part of this Notice. DATED at Toronto, Ontario, April 27, 2009. BY ORDER OF THE BOARD OF DIRECTORS Graham Neil Chief Financial Officer NOTES: 1. A Management Proxy Circular and Proxy accompany this Notice of Meeting.Registered shareholders who are unable to be present at the Meeting are kindly requested to specify on the accompanying form of proxy the manner in which the shares represented thereby are to be voted, and to sign, date, and return same in accordance with the instructions set out in the Proxy and the Management Proxy Circular. 2. As provided in the Canada Business Corporations Act, the directors have fixed a record date of April 20, 2009.Accordingly, shareholders registered on the books of the Company at the close of business on, April 20, 2009, are entitled to notice of the Meeting. 3. Persons who are registered as shareholders on the books of the Company at the close of business on, April 20, 2009, areentitled to vote at the Meeting. 4. If you are a beneficial shareholder and receive these materials through your broker or another intermediary, please complete and return the materials in accordance with the instructions provided to you by your broker or intermediary. MANAGEMENT PROXY CIRCULAR TABLE
